EXHIBIT 31.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO RULE 13a-14(a) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF I, Luis A. Mostacero, certify that: 1. I have reviewed this quarterly report on Form 10-QSB of Paradigm Medical Industries, Inc.; 2. Based on my knowledge, this quarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report; 3. Based on my knowledge, the financial statements, and other financial information included in this quarterly report, fairly present in all material respects the financial condition, results of operations and cash flows of the small business user as of, and for, the periods presented in this quarterly report; 4. The small business user's other certifying officers and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the small business user and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the small business user, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this quarterly report is being prepared; (b) Evaluated the effectiveness of the small business user's disclosure controls and procedures and presented in this quarterly report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this quarterly report based on such evaluation; and (c) Disclosed in this quarterly report any change in the small business user's internal control over financial reporting that occurred during small business user's most recent fiscal quarter (the small business user's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, small business user's internal control over financial reporting; and 5. The small business user's other certifying officers and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the small business user's auditors and the audit committee of small business user's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the small business user's ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the small business user's internal control over financial reporting. Date: June 17, 2008 /s/ Luis A. Mostacero Luis A. Mostacero, Vice President of Finance, Chief Financial Officer, Treasurer and Secretary
